Citation Nr: 1629514	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-27 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to October 2005. 

This matter is on appeal from a rating decision issued in May 2012 by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right shoulder disability that is related to his service.  Specifically, he contends that he has a right shoulder disability due to carrying a 25-pound bag on his right shoulder during service in August 1999.

The STRs include an August 1999 report which shows that he reported carrying a 25-pound bag on his right shoulder at that time.

A September 1999 report indicates a chief complaint of right arm injury and states that approximately 2 weeks ago he was carrying a 25-pound bag on his right shoulder when he suddenly felt a "pull" after which his right arm was sore.  Two days later he experienced numbness and pain of the right hand.  A base physician initiated physical therapy which did not help his symptoms improve.  The assessment was decreased sensation in a C7-C8 dermatomal distribution.

A September 1999 neurological report reflects a diagnosis of right C5 radiculopathy which the treating physician related to his in-service right shoulder injury.

Post-service, VA treatment records include a diagnosis of rotator cuff (capsule) sprain or strain as an active problem.  A December 2011 report indicates a 3-week complaint of stabbing right shoulder pain.  The assessment was rule out right shoulder rotator cuff tear.
	
On April 2012 VA shoulder and arm conditions Disability Benefits Questionnaire (DBQ) examination, the Veteran presented with a history of an onset of right shoulder pain in the 1990s after carrying heavy packs on his shoulder.  It was noted that initial symptoms involved the entire right arm, including the elbow and wrist.  However, the examining physician stated that he suffered an additional right shoulder injury, diagnosed as a full thickness rotator cuff tear and shoulder impingement for which he underwent arthroscopic repair that month.  Therefore, a thorough examination, including range of motion testing, could not be performed due to the recent surgery.  X-ray examination of the right shoulder indicated arthritis.  However, the examining physician diagnosed impingement and rotator cuff tear which she opined was less likely as not related to service based on the rationale that "there is nothing in the SMRs to indicate shoulder injury-namely impingement/rotator cuff tear based on the record.  There is the possibility, however, that any cervical condition/radiculopathy had its onset during service, as noted in the neurology notes from 1999."

However, as there are in-service complaints and treatment for symptoms associated with a right shoulder disability related to carrying a 25-pound bag on his shoulder,  this opinion is based on an inaccurate factual premise.  Moreover, the examination of the right shoulder was incomplete due to surgery on the right shoulder that same month.  Accordingly, the April 2012 VA examination is inadequate for adjudication purposes as to this issue.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As such, it remains unclear whether the Veteran has a currently diagnosed right shoulder disability that is related to his service.

While on Remand any additional VA treatment records should be associated with the claims file.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's right shoulder, including those from the Orlando and Tampa VAMCs, dated from February 2013 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all records he believes to be pertinent-this will also expedite the case).
 
2.  After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of any right shoulder disability.  The claims file must be provided to the examiner for review. 

All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents. 

The examination report should reflect that such a review was conducted.

   a) Diagnose any right shoulder disability.
   
b) Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that any right shoulder disability, to include had its onset in or is etiologically-related to the Veteran's active duty service, to include in-service orthopedic and neurological complaints related to the right shoulder?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


